We are of the opinion that the defendant did not sustain the burden of proving usury. We also think the court should have admitted in evidence the bank records of plaintiff showing his withdrawal of $1,500 on the day of making the alleged loan in that amount to defendant. For these reasons and because there may be additional testimony on a retrial, the judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event. Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. Present — Martin, P. J., Townley, Glennon, Callahan and Peck, JJ. 4